Citation Nr: 0515739	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-32 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured left clavicle.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran had verified service from March 1971 to January 
1974 and from November 1981 to March 1986.  The veteran also 
reported service from July 1978 to November 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.  


REMAND

The veteran testified that he has been treated at the VA 
Medical Center (VAMC) in Miami, Florida and at the VA 
outpatient clinic in Key West.  The RO must contact the VAMC 
in Miami and the outpatient clinic in Key West and obtain all 
treatment records dated from August 2001 to the present for 
the veteran.  Decisions of the Board must be based on all of 
the evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA medical records records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 
6 Vet. App. 473 (1994).  

The Board also finds that examinations are required for the 
veteran's claimed disabilities.  The veteran's service 
medical records reflect that he fractured his left clavicle 
in a fall in December 1983 and he testified that his current 
back pain dates to that incident.  In addition, service 
medical records from 1980 indicate complaints of back pain.  
The veteran had elevated blood pressure readings in August 
1985.  The veteran's VA treatment records from 1999 and 2000 
indicate he is being treated for complaints of shoulder and 
back pain, and possibly for hypertension as well.  The RO 
should schedule the veteran for examinations to determine the 
nature and etiology of the veteran's shoulder disability, 
back disability, and hypertension.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allay v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Stuntman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Because there is additional evidence to be obtained, a remand 
in this case is required for compliance with the duty to 
assist provisions contained in the VCAA.  Accordingly, this 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington DC for the following action:

1.  The RO should contact the VAMC in 
Miami, Florida and the VA outpatient 
clinic in Kew West, Florida and obtain 
all treatment records for the veteran 
dated from August 2001 to the present.  
If no such records are available, the RO 
should obtain written confirmation of 
that fact.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of his 
shoulder and back disabilities.  The 
examiner should review the claims folder 
before the examination.  The examiner is 
specifically requested to review the 
service medical records showing a 
fractured left clavicle in December 1983, 
and subsequent complaints of shoulder and 
back pain.  In addition, the examiner 
should review the service medical records 
showing complaints of back pain in 1980.  
All indicated tests should be conducted.  
If a shoulder or back disability is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current shoulder or back disability was 
initially manifested in service or was 
otherwise related to service.  A complete 
rationale for any opinion offered should 
be included.

3.  The RO should schedule the veteran 
for a cardiovascular examination to 
determine the nature and etiology of the 
veteran's hypertension.  All indicated 
tests should be performed and the 
examiner should review the claims folder, 
including reviewing the records from 1985 
showing elevated blood pressure readings.  
If hypertension is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's hypertension was initially 
manifested in service or was otherwise 
related to service.  A complete rationale 
for any opinion offered should be 
included.

4.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


